190 Ga. App. 166 (1989)
378 S.E.2d 392
MIZE
v.
THE STATE.
77387.
Court of Appeals of Georgia.
Decided February 6, 1989.
Jerry C. Gray, for appellant.
Timothy G. Madison, District Attorney, Deborah S. Wilbanks, Assistant District Attorney, for appellee.
POPE, Judge.
William Mark Mize appeals his conviction for possession of a firearm by a convicted felon. His sole enumeration of error is that the trial court abused its discretion in denying his motion for mistrial. The motion was made at the conclusion of voir dire and was based upon the State's questioning jurors about whether any of the jurors were members with appellant in any clubs or organizations such as the Southern Knights of the KKK or the Invisible Empire of the KKK. Appellant contends that this improperly put his character in issue. Held:
OCGA § 15-12-133 gives both the State and the defendant an absolute right to examine prospective jurors about "the relationship or acquaintance of the juror with the parties or counsel therefor . . . and religious, social and fraternal connections of the juror." Cowan v. State, 156 Ga. App. 650, 651 (275 SE2d 665) (1980). The question asked by the State falls within this right to discover any interest prospective jurors might have in the case. The record shows that, at sentencing, appellant acknowledged that it was a "known fact" that he was a Klansman. We find no error.
Judgment affirmed. McMurray, P. J., and Benham, J., concur.